Citation Nr: 1417285	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a greater disability rating for a right wrist disability, rated 30 percent prior to September 22, 2010, and 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active service from December 1975 to September 1980 and from October 1980 to January 1996. 

This matter arises to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in pertinent part continued a 10 percent rating for the right wrist.  

In April 2009, the RO assigned a schedular 30 percent rating for the right wrist effective November 5, 2007, a date that appears to include the entire appeal period.  The right wrist underwent corrective surgery on September 22, 2010.  In March 2011, the Board remanded the case for a VA compensation examination to determine the current severity of the disability.  In June 2012, VA's Appeals Management Center assigned a 40 percent rating effective September 22, 2010.  The Veteran has continued his appeal for a higher rating.  The Board has re-characterized the issue on appeal to reflect the recent rating increase.

The record before the Board consists of paper claims files and electronic files. 


REMAND

As noted in the Board's previous remand instruction of March 2011, a September 2010 right wrist surgery (a partial carpectomy) warranted a new compensation examination to determine the current severity of the disability.  A thorough VA compensation examination was performed in April 2011.  In the report, the examiner stated, "He is still recovering from that surgery."  The examiner's finding raises the issue of whether the April 2011 examination report is adequate for rating purposes, or whether another examination should be conducted after recovery has been attained.

Moreover, since the September 2010 surgery and April 2011 re-examination, the Veteran has again undergone corrective right wrist surgery.  A November 2011 private surgery report notes that because of right wrist pain, the posterior interosseous nerve of the right wrist and forearm and the anterior osseous nerve at the right wrist were excised, the proximal nerve stump was implanted into the extensor pollicus longus muscle belly, a sympathectomy of the radial artery was performed, and a branch of the palmar cutaneous branch of the median nerve was excised at the wrist. 

Since the November 2011 right wrist surgery, the Veteran has not been re-examined to determine the current severity of his right wrist disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where the record does not reflect the current state of the disability, a VA examination must be conducted).  Therefore, the Board finds it necessary to remand the claim for a new examination.

Moreover, because the issue of an extended period of recovery from surgery for a service-connected condition was addressed by the April 2011 VA examiner, the RO should also consider entitlement to temporary total ratings following both right wrist surgeries.  See 38 C.F.R. §§ 4.29, 4.30 (2013).

Lastly, updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions: 

1.  Attempt to obtain and associate with the claims files or electronic record any recent outstanding relevant treatment records. 

2.  Thereafter, schedule an appropriate VA examination or examinations to determine the current severity of the service-connected right wrist disability.  The claims folders and electronic records must be made available to the examiner or examiners for review.  The examiner or examiners must elicit a history of relevant symptoms from the Veteran, describe any functional effects of the right wrist disability, including any muscle, nerve, scars, and orthopedic impairments of the forearm, wrist, hand, and digits, and limitation of motion of the digits.  The examiner should address whether the Veteran has lost use of the right hand during any portion of the appeal period. 

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal, to include whether any temporary total ratings following both right wrist surgeries are warranted under 38 C.F.R. §§ 4.29, 4.30.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

